Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 14, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156772                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  WILLIAM MARQUISE JOHNSON,                                                                                            Justices


                 Plaintiff-Appellant,

  v                                                                  SC: 156772
                                                                     COA: 339641
  LAKELAND CORRECTIONAL FACILITY
  WARDEN,

             Defendant-Appellee.
  ____________________________________/

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of November 22, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 14, 2017
           jam
                                                                                Clerk